Title: To Thomas Jefferson from Albert Gallatin, 18 September 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Washington Sept. 18th 1804
               
               I arrived here on Sunday last with my family, and found your letters of 1st & 8th instt., on which, on account of some arrears of current business, I have not yet acted. The only difficult commission is how to obtain by correspondence information respecting not only the abilities but moral and social disposition of Levy. As a lawyer he is superior to Dickerson and would I presume do tolerably: still he is but a second rate; and as a statesman and in some degree member of your cabinet I do not think that he would do. Nor, if his practice be, as it is presumable, worth six or seven thousand dollars, is it probable that he would give it up for the place of attorney general, and exchange Philada. for Washington. For that reason it will be difficult to obtain officers from the gentlemen of the bar of those cities where the profession is so lucrative. In Pennsylvania out of the city the only republican lawyers of reputation known to me are Hamilton of Carlisle and, but as yet much lower, Baldwin of Pittsburg. In New York there is no Republican equal to the place unless Brokholst Livingston who is a State judge would accept it. With his political & general character you are acquainted. That appointment, however, does not press; but unless there shall be a district attorney at New Orleans not a single prosecution can take place in the name of the United States and Dickerson has positively said that he could not go this fall. Would it not be better to send to Govr. Claiborne a blank commission by next mail, informing him that in filling it he must tell the gentleman whose name he will put in it that it is only a temporary appointment?
               I have uniformly been of opinion that as it related to the principles of our Governmt., and to the reputation & popularity of the administration, it was of importance that the officers of the federal Govt. should abstain from any interference with the public elections; and I had, as you may recollect, prepared a paragraph to that effect in my first circular to the collectors, which you as well as Mr Madison thought premature; and the subject has not been attended to since that time. Although several have ostensibly interfered, Mr Osgood and Mr Coxe are the only ones who, within my recollection, have signed & published their names; and the last is the only one who has done it in such manner as to merit or meet with animadversion. But under present circumstances it will be very delicate to admonish or to proclaim.
               With great respect and attachment, Your obedt. Servt.
               
                  
                     Albert Gallatin
                  
               
               
                  The city is not more unhealthy than usual, and much less so than the whole extent of country, on both sides the ridge, from the Susquehannah to the Potowmack.—
               
            